Citation Nr: 1632179	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-09 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at [redacted] on April 29, 2010.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from February 2002 to May 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida, in November 2010.  

The claim was remanded by the Board in May 2014 for additional development.  The current record before the Board consists of a paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in May 2014 in order to obtain records of VA treatment pertinent to the claim on appeal, to include records related to any cardiac treatment rendered in approximately April 2010, and for an addendum medical opinion.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

It does not appear from review of either the paper file or electronic files that VA treatment records dated prior to August 2011 have been associated with the record.  On remand, the Veteran's complete VA record of treatment dated prior to August 2011 must be obtained.  This is especially important given that the examiner who provided a February 2015 opinion in this matter referenced review of the Veteran's VA treatment records and specifically reported findings from those records.  

In the May 2014 remand, the Board instructed the VA examiner to furnish an opinion with respect to whether the treatment rendered on April 29, 2010, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (with specific comment on the Veteran's contention that he had sought treatment because he thought he was having a heart attack and with opinion as to whether the Veteran's assumption was reasonable); and whether a VA or other Federal facility/provider was feasibly available at the time of the Veteran's treatment on April 29, 2010, and whether an attempt to seek treatment from such a facility prior to seeking treatment from [redacted] would have been reasonable (with specific reference to the distances between the Veteran's address and the VA facility, and the Veteran's address and Del Ray Hospital).  The February 2015 examiner did not specifically address these questions.  On remand, another addendum opinion is needed.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of VA treatment dated prior to August 2011.  

2.  Obtain an addendum opinion from the examiner who provided the February 2015 opinion regarding the Veteran's treatment on April 29, 2010.  The examiner is asked to specifically address the following questions:

a) Was the treatment rendered on April 29, 2010, for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health?  

In answering this question, the examiner should specifically comment on the Veteran's contentions raised in his December 2010 notice of disagreement and a February 2011 attachment to his VA Form 9.  

The examiner is advised that this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

b) Was a VA or other Federal facility/provider feasibly available at the time of the Veteran's treatment on April 29, 2010, and would an attempt to seek treatment from such a facility prior to seeking treatment from [redacted] have been reasonable? 

In answering this question, the examiner should specifically reference the distances between the Veteran's address and the VA facility, and the Veteran's address and Del Ray Hospital. 

A comprehensive report, including complete rationales for all conclusions reached, must be provided.  If the February 2015 VA examiner is not available, the addendum should be obtained from a different examiner.  

3.  Readjudicate the claim.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




